Citation Nr: 1637946	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-19 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  The evaluation of 10 percent disabling for lumbosacral strain.

2.  The evaluation of 10 percent disabling for osteoarthritis, right knee.

3.  The evaluation of 0 percent disabling for left inguinal hernia.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1978 to April 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction is presently with the RO in Waco, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

In September 2015 VA examinations, the Veteran reported having post service treatment at Darnall Medical Center, Richmond VAMC, Kuwait Medical Facility and Temple VAMC, with his last treatment having been in July 2015.  Treatment records since July 2009 have not been associated with the claims file.  Therefore, remand is warranted for such action.

In addition, the United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  The VA examination reports reveal that range of motion testing in passive motion, weight-bearing, and nonweight-bearing situations were not conducted.  In light of Correia, the Veteran must be provided new VA examinations, which provides range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  


Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran on obtaining complete records from Central Texas Health Care System (VAMC Temple, Waco, Austin Outpatient Clinic and all Outpatient Clinics in the Central Texas Health Care System jurisdiction), the Richmond VAMC and any other VA health care organization identified by the Veteran as relevant to his claims, Darnall Medical Center and Kuwait Medical Facility.

2.  Thereafter, schedule the Veteran for VA knee and lumbar spine examinations to ascertain the current severity and manifestations of the Veteran's service-connected lumbar spine and right knee disabilities.  

The claims file should be made available to the examiner for review in connection with the examination. 

The examination should include an evaluation of any neurologic impairments attributable to service-connected degenerative disc disease of the lumbar spine, if any, and the frequency of locking episodes of right knee.  Additionally, the examiner must include range of motion testing in the following areas for the lumbar spine and the right knee:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

With respect to the right knee, similar findings should be reported for the left knee. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Additionally, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected left inguinal hernia.  The examiner should specifically address whether a truss is medically required as alleged by the Veteran.

4.  Then, readjudicate the claims.  In so doing, the AOJ must specifically consider a schedular rating for meniscal injury given the history of arthroscopic meniscal surgery.  See M-21, Part III.iv.4.A.3.i.  If, upon completion of the above action, any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).   This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

